EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Whitham (Reg. No. 32,635) on 4/28/2022.

The application has been amended as follows: 

IN THE CLAIMS

Claim 30 line 7, after "there through, the" delete "or each" and insert –at least one--.
Claim 30 line 9, after “face seal which" delete "is bonded or adhered to" and insert –includes a raised bead extending from--.
Claim 31 line 1, before “valve as claimed” delete "A" and insert --The--.
Claim 31 lines 1-2, after “wherein" delete "said substantially closed end of said valve member includes" and insert –the raised bead is--.
Claim 32 line 1, before “valve as claimed” delete "A" and insert --The--.
Claim 35 line 1, before “valve as claimed” delete "A" and insert --The--.
Claim 36 line 1, before “valve as claimed” delete "A" and insert --The--.
Claim 37 line 1, before “valve as claimed” delete "A" and insert --The--.
Claim 38 line 1, before “valve as claimed” delete "A" and insert --The--.
Claim 39 line 1, before “valve as claimed” delete "A" and insert --The--.
Claims 33-34 are now canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Hezel et. al. (US Patent No. 8,191,855 B2), which is considered the closest prior art of record, Hezel teaches a bypass valve for an engine and the valve has a valve body with a closed end with an aperture through the closed end. However Hezel does not teach to have a turbo or super charged intake tract diverter valve having “a generally cylindrical chamber formed in said body which is configured to receive a valve member; said body further comprising at least one transfer passage there through, the at least one transfer passage ending in a port formed in said body; said valve member having a face seal which includes a raised bead extending from said substantially closed end” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 30.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        April 29, 2022